REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: The claims and remarks filed by the applicant on 10/23/2020 were persuasive in reiterating a coating composition consisting essentially of : (i) particles consisting of at least one organic carrier material and having a volume mean diameter of 5 pm to 200 pm, wherein the carrier material is selected from waxes having a melting point of 50 degrees centigrade, and (ii) one or more biological agents that possess an activity against at least one pathogen of a monocotyledonous plant, is not found in the prior art, and is therefore novel and unobvious.
	The closest prior art of record Shieh (US Pat 5,283,060) in view of Howse (US Pat 6,221,375 B1) neither individually nor in combination teach each of the limitations of the coating composition or provide motivation to arrive at the instant invention.  Applicant has pointed out that Shieh requires the presence of a matrix and there is insufficient motivation to eliminate that matrix.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Claims 39-43, 45, 46, 56, and 58-66 are directed to an allowable product.
	Claim 51 is directed to a method of making an allowable product.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-270-0719.  The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm.
to.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANGLONG N TRUONG/Examiner, Art Unit 1615 

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615